 
Exhibit 10.2

TRUE RELIGION APPAREL, INC.
 
 
April 17, 2013
 
Peter F. Collins
 
Re: Amendment No. 1 to Employment Agreement
 
Dear Mr. Collins:
 
Reference is made to that certain Employment Agreement, dated August 16, 2010,
by and between Peter F. Collins (“you”) and True Religion Apparel, Inc. (the
“Company”) (the “Agreement”).  All capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Agreement.
 
The Company and you hereby agree to amend the agreement to delete the last
sentence in Section 3 of the Agreement in its entirety and replace it with the
following:
 
If (x) TRA elects not to so extend the term of this Agreement by notifying
Executive, in writing, of such election as aforesaid and (y) Executive’s
employment by TRA is terminated during the 90-day period following the
expiration of the Employment Period  by Executive (with or without Good Reason)
or by TRA without Cause, then Executive shall be entitled to receive, subject to
Section 9(a)(vi), the severance compensation and other benefits set forth in
Section 9(a)(i)-(v) as if such termination were made by TRA without Cause.  For
purposes of the preceding sentence, the Date of Termination shall be the
effective date of the termination of Executive’s employment by TRA as noticed in
writing by TRA or Executive during the 90-day period following the expiration of
the Employment Period.  If Executive’s employment continues beyond such 90-day
period, Executive shall not be entitled to any severance compensation or
benefits on the subsequent termination of Executive’s employment under this
Agreement.
 
All other terms and conditions of the Agreement shall remain in full force and
effect. Therefore, following execution of this letter agreement, you shall
maintain your title and authority as Chief Financial Officer of the Company and
you and the Company shall be expected to continue fulfilling all of your and our
respective duties and responsibilities in accordance with the Agreement. You
represent and warrant to the Company that you have had an opportunity to review
this letter agreement with independent legal counsel, and have executed this
letter agreement based upon your own judgment.
 
[Signatures Continue on the Next Page]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date first written above.
 
 
True Religion Apparel, Inc.
 


 
By: /s/ Seth R. Johnson
Name: Seth R. Johnson
Title: Lead Director
 
ACCEPTED AND AGREED TO:
 


 
/s/ Peter F. Collins
Peter F. Collins
 

